Matter of Tabacco v Board of Elections in the City of New York (2021 NY Slip Op 03134)





Matter of Tabacco v Board of Elections in the City of New York


2021 NY Slip Op 03134


Decided on May 13, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 13, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2021-03144
 (Index No. 85062/21)

[*1]In the Matter of John Tabacco, etc., appellant,
vBoard of Elections in the City of New York, et al., respondents.




DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating John Tabacco as a candidate in a primary election to be held on June 22, 2021, for the nomination of the Republican Party as its candidate for the public office of New York City Comptroller, John Tabacco appeals from a final order of the Supreme Court, Richmond County (Ralph J. Porzio, J.), dated April 26, 2021. The final order denied the petition, among other things, to validate the designating petition and, in effect, dismissed the proceeding.ORDERED that the final order is affirmed, without costs or disbursements.The petitioner commenced this proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating him as a candidate in a primary election to be held on June 22, 2021, for the nomination of the Republican Party as its candidate for the public office of New York City Comptroller. The Supreme Court denied the petition, among other things, to validate the designating petition, and, in effect, dismissed the proceeding. The petitioner appeals.The Supreme Court did not err in denying the petition, inter alia, to validate the designating petition. The petitioner timely filed an amended cover sheet for his designating petition in an attempt to cure the defects in the original cover sheet (see Election Law § 6-134[2]; 9 NYCRR 6215.7[d]; New York City Board of Elections rule D4). However, that amended cover sheet failed to cure the defects in the original cover sheet, and contained additional defects. The petitioner's second amended cover sheet was not filed within the requisite three-day statutory period and, thus, could not cure the defects. The petitioner's failure to cure the defects within the statutory period is a ground for invalidation of the designating petition (see Matter of Zulauf v Martin, 131 AD3d 656).The petitioner's remaining contentions are without merit.CHAMBERS, J.P., HINDS-RADIX, BRATHWAITE NELSON and WOOTEN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court